The Circuit Judge charged the jury that the school-district, acting through its legitimate channel, its trustees, was a limited corporation, and could exercise no powers except such as were specially conferred.
Among the powers thus conferred were those of taking care of the property of the district, and maintaining all actions that may be necessary to enable them to perform their duty.
It is true that the proceedings of this district meeting, withdrawing a portion of its property from school purposes, were illegal and void; but it did by no means follow, from that, that the defendant had a right to commit the trespass imputed to him. Be had no more authority, in that respect, than a mere stranger to the district—no more right, indeed, in the matter, than such as he could exercise as a member of a district meeting, and the plaintiffs, being trustees de facto, could maintain an action against him as they could against any stranger.
Even though the action of the meeting was void, the defendant was wrong in his choice of a remedy—it was not by the strong hand that he could redress the wrong.
And if it was true that the action could be maintained only *177by those in actual possession, and the injury was only to the possession, and not to the estate of inheritance, still it did not follow that the trustees could not bring a suit, for if the jury believed from the testimony that the tenant had, prior to the erection of the fence, surrendered to the trustees, or to the committee, in behalf of the district, the portion thus fenced in, the possession at the time of the trespass was, in the law, in the trustees, and they could sue.
The possession was not in the tenant, for he had made a surrender to the district, nor in the committee, for their functions had ceased with the erection of the fence, nor in any individual member of the district, like the defendant, nor in the district, itself, but only in its lawful representatives—the trustees—whose special duty it was, and whose" duty alone it was, to maintain actions in defense of the district’s property.